Citation Nr: 0823147	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-20 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
$2,644.20 in dependents' educational assistance (DEA) 
benefits.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The appellant's father is a veteran who served on active duty 
from February 1951 to June 1977.  The appellant seeks 
entitlement to waiver of recovery of an overpayment of 
$2,644.20 in DEA benefits.
  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a determination dated in September 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a VA Form 9 received in May 2006, the appellant requested 
a hearing at a local VA office before a member of the Board 
of Veterans' Appeals (Travel Board or videoconference 
hearing).  The address noted by the veteran on the VA Form 9 
was the same as the address to which the RO had sent the 
March 2006 statement of the case (SOC).  Earlier 
correspondence from the appellant, received in October 2005, 
had contained the same return address as that listed in the 
SOC and the VA Form 9.  In that letter, the appellant 
indicted that he was married and living with his wife in a 
house they had bought together.  The address listed in the 
October 2005 letter, March 2006 SOC, and May 2006 VA Form 9, 
is different than that listed in correspondence received 
earlier from the appellant in July 2002, January 2003, and 
January 2004, which appears to be the longstanding address of 
the appellant's father, who is the veteran based upon whose 
service the appellant was entitled to DEA benefits.  (See, 
for example, letter received from appellant's father in 
February 2003.)  The appellant's change of address away from 
his father's home was first reflected in his request for 
waiver of the overpayment of VA education benefits, received 
in July 2005.

Unfortunately, VA letters dated in July 2007 and August 2007, 
providing notice of a scheduled August 2007 Travel Board 
hearing, were sent to the appellant's father, under the 
father's name, and to the father's address.  It is notated in 
the record that the appellant did not appear for the 
scheduled August 2007 Travel Board hearing.  However, it does 
not appear that the appellant was ever sent notice of the 
hearing - the letters were issued to his father and at his 
father's address, with no information to reflect that the 
hearing pertained to the appellant's claim for a waiver of 
recovery of an overpayment of DEA benefits.  There is nothing 
in the record to indicate that the appellant received any 
notice that he was scheduled for a Travel Board hearing or 
that he has withdrawn his request for a Travel Board hearing.  
See 38 C.F.R. § 20.704(b),(e).  

In view of the foregoing, and to ensure full compliance with 
due process requirements, the case is REMANDED to the RO for 
the following development:

After confirming the appellant's (not the 
veteran's) current address, the RO should 
schedule the appellant for either a 
Travel Board hearing or videoconference 
hearing (whichever the veteran elects) 
before a Veterans Law Judge of the Board, 
at the RO, in accordance with the docket 
number of this case.  The RO should 
ensure that notice of the hearing is sent 
to the appellant, under his name, and to 
his current address.  A copy of the 
hearing notice letter must be placed in 
the claims file.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the case.  The appellant need take no action until 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




